RECE|VED

 

NOV 2 9 2018 UNITED sTATEs DISTRICT coURT
wEST-rE%,:‘yM.-_|,SP%FCES|§|A WESTERN DISTRICT OF LOUISIANA
ALEXAND|:"A’ LOU|S|ANA ALEXANDRIA DIVISION
PATRICK ALAN JACKSON, CIVIL ACTION NO. 1118~CV'1097'P
Petitioner
VERSUS JUDGE DEE D. DRELL
CHRIS MCCONNELL, MAGISTRATE JUDGE PEREZ'MONTES
Respondent
J U D G M E N T

For the reasons contained in the Report and Recommendation of the
l\/lagistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring With the l\/lagistrate Judge’s findings under the applicable laW;

IT IS ORDERED that Jackson’s § 2241 claim regarding the calculation of his
sentence by the Bureau of Prisons be DENIED and DlSl\/HSSED With prejudice, and
Jackson’s claims regarding the validity of his sentence and assistance of counsel be
DISMISSED Without prejudice for lack of jurisdiction

THUS DONE AND SIGNED at Alexandria, Louisiana, this Z,_g):c_l-ay of

/\/Ww/léw&»- 2013.

  
    

"
§§

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

